        Case 2:19-cv-21895 Document 3 Filed 12/23/19 Page 1 of 3 PageID: 26


UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
___________________________________________
KORYEO INTERNATIONAL CORP.                )
                                          )
                        Plaintiff,        )
                                          )                Docket No.:
                         v.               )
                                          )                ORDER TO SHOW CAUSE
TAE HEE KIM, MARTIN LEE, and SUN BOK      )                FOR A TEMPORARY
LEE,                                      )                RESTRAINING ORDER AND
                                          )                PRELIMINARY INJUNCTION
                        Defendants.       )
__________________________________________)_                ORAL ARGUMENT REQUESTED


       THIS MATTER having been brought before the Court by Plaintiff Koryeo International Corp.

(collectively, “Plaintiff”), through its counsel, Milman Labuda Law Group PLLC, by way of Order to

Show Cause seeking a temporary restraining order (“TRO”) and preliminary injunction pursuant to

Federal Rule of Civil Procedure 65 and L. Civ. R. 65.1, and upon the Verified Complaint, Declarations

and supporting exhibits, and Memorandum of Law submitted herewith, and the court having

determined that good and sufficient reasons exist to proceed by way of Order to Show Cause, and for

good cause shown,

       IT IS on this____ day of___________, 2020, ORDERED that Defendants Tae Hee Kim,

Martin Lee and Shun Lee (collectively, “Defendants”) appear and show cause before United States

District Court for the District of New Jersey, Hon. _____________, at the Martin Luther King

Building and United States Courthouse, located at 50 Walnut Street, Newark, New Jersey 07101, at

______ o’clock, or as soon thereafter as counsel can be heard, why a preliminary and permanent

injunction should not be issued:

(A)    Enjoining and restraining Defendants from utilizing any of Plaintiff’s confidential and

       proprietary information;
        Case 2:19-cv-21895 Document 3 Filed 12/23/19 Page 2 of 3 PageID: 27


(B)     Enjoining and restraining Defendants from soliciting any of Plaintiff’s customers to cease

        purchasing products from Plaintiff and/or purchase products from any company other than

        Plaintiff;

(C)     Ordering Defendants to return all of Plaintiff’s confidential and proprietary information in their

        possession, custody or control and destroy any copies of such information.

(D)     For such other relief as the Court shall deem just and equitable; and it is further

        IT IS FURTHER ORDERED that:

        1.      Pending the return date on the Order to Show Cause and until further Order of this

Court, Defendants shall be hereby temporarily enjoined and restrained from utilizing any of Plaintiff’s

confidential and proprietary information;

        2.      Pending the return date on the Order to Show Cause and until further Order of this

Court, Defendants shall be hereby temporarily enjoined and restrained soliciting Plaintiff’s customers

to cease purchasing products from Plaintiff and/or purchase products from any company other than

Plaintiff;

        3.      Pending the return date on the Order to Show Cause and until further Order of this

Court, Defendants shall return all of Plaintiff’s confidential and proprietary information in their

possession, custody or control and destroy any copies of such information; and

        4.      Pending the return date on the Order to Show Cause and until further Order of this

Court, Defendants shall immediately cease any other activities which impair or damage Plaintiff’s

goodwill, reputation, and/or business operations.

        IT IS FURTHER ORDERED, that Defendants shall file with this Court and serve upon

Plaintiff, within _____ days after service upon Defendants of this Order, a report in writing and under

oath setting forth in detail the manner and form in which the Defendants have complied with the

temporary restraints set forth herein; and,


                                                    2
        Case 2:19-cv-21895 Document 3 Filed 12/23/19 Page 3 of 3 PageID: 28


        IT IS FURTHER ORDERED, that the Defendants may move to dissolve or modify the

temporary restraints herein contained on two (2) days’ notice to Plaintiff’s counsel, Milman Labuda

Law Group PLLC, 3000 Marcus Ave., Suite 3W8, Lake Success, NY 11042.

        IT IS FURTHER ORDERED, that Defendants shall serve and file their Answer to the Verified

Complaint upon attorneys for Plaintiff within twenty (20) days from the date of service of the Verified

Complaint and that if Defendants fail to so file and serve their Answer, judgment by default will be

rendered against them for the relief demanded in the Verified Complaint; and

        IT IS FURTHER ORDERED, that if Defendants do not file and serve opposition to the Order

to Show Cause, the application will be decided on the papers on the return date and relief may be

granted by default, provided that Plaintiff files a proof of service and a proposed form of Order at least

three (3) days prior to the return date.

        IT IS FURTHER ORDERED, that the Court will notify the parties whether it will entertain

argument on the return date of the Order to Show Cause in accordance with Local Civil Rule 78.1



                                                              ________________________________
                                                                  United States District Judge




                                                    3
